DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, and 21-27 are allowed.
In regard to claim 1, the prior art does not teach or render obvious wherein the sensor device is configured to calculate a complex admittance of the sample based on the first amplitude, the second amplitude, and the source amplitude and in the combination as claimed.
In regard to claim 23, the prior art does not teach or render obvious a sensor device configured to calculate a complex admittance of the sample medium based on the first voltage amplitude across the first reference impedance, the second voltage amplitude across the second reference impedance, and the source voltage amplitude and in the combination as claimed.
Campbell discloses wherein a resistance and conductance is detected but does not specifically disclose nor is it obvious that this detection could provide a further calculation to the complex admittance using the values as claimed.
Claims 2-4, 6, 21, and 22 further limit claim 1, while claims 24-27 further limit claim 23, and, therefore, they are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896